Case: 21-30252      Document: 00516155086         Page: 1    Date Filed: 01/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         January 5, 2022
                                  No. 21-30252
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregory Alan Smith,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:18-CR-84-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Gregory Alan Smith, federal prisoner # 20571-
   035, appeals the denial of his motion for compassionate release, filed
   pursuant to 18 U.S.C. § 3582(c)(1)(A). Smith contends that the district court
   abused its discretion in ruling that he failed to demonstrate extraordinary and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30252       Document: 00516155086           Page: 2     Date Filed: 01/05/2022




                                      No. 21-30252


   compelling reasons for granting his motion. Smith also asserts he
   demonstrated that relief is warranted under 18 U.S.C. § 3553(a), but the
   district court did not adequately address his contentions.
          We review a district court’s denial of compassionate release for abuse
   of discretion. United States v. Cooper, 996 F.3d 283, 286 (5th Cir. 2021). “[A]
   court abuses its discretion if it bases its decision on an error of law or a clearly
   erroneous assessment of the evidence.” United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020) (internal quotation marks and citation omitted).
   “Because we afford such deference to the district court, we in turn require a
   thorough factual record for our review.” Id. The district court “must provide
   specific factual reasons, including but not limited to due consideration of the
   § 3553(a) factors, for its decision.” Id.
          Here, the district court provided a thorough explanation of its
   conclusion that specific § 3553(a) factors weighed against granting
   compassionate release. The court viewed the scope of Smith’s fraud and the
   fact that many of his victims were elderly as significant. It also noted that, at
   the time of its ruling, Smith had only served approximately five percent of his
   sentence. The district court also explicitly acknowledged Smith’s claim that
   “he is a candidate for release because he presents no threat of recidivism and
   lacks any history of violence or crime.” There is no indication that the district
   court gave significant weight to an irrelevant or improper factor. See
   Chambliss, 948 F.3d at 693. That Smith disagrees with how the district court
   balanced the § 3553(a) factors is not a sufficient basis for us to reverse that
   court’s ruling. See id.
          The district court’s denial of Smith’s motion “may be affirmed on any
   basis supported by the record, [including] the court’s analysis of the § 3553(a)
   factors.” United States v. Guerrero, 857 F. App’x 844, 844 (5th Cir. 2021)
   (per curiam); see, e.g., United States v. Haj, 850 F. App’x 904, 905 (5th Cir.




                                            2
Case: 21-30252     Document: 00516155086           Page: 3   Date Filed: 01/05/2022




                                    No. 21-30252


   2021) (per curiam) (affirming based on the district court’s § 3553(a)
   determination). The court’s well-reasoned application of the § 3553(a)
   factors supports its order. We therefore need not reach Smith’s reasons for
   disagreeing with the district court’s conclusion that he failed to demonstrate
   extraordinary and compelling circumstances.
          The district court’s denial of compassionate release is AFFIRMED.




                                         3